Citation Nr: 0408054	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  02-14 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
from August 1964 to October 1966 and with the United States 
Army from November 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis Indiana, wherein the RO denied service 
connection for bilateral hearing loss and tinnitus. 

With respect to the matter of the veteran's claims of 
entitlement to service connection for left ear hearing loss 
and tinnitus, those issues have been resolved and are no 
longer on appeal.  To the Board's knowledge, the veteran has 
not expressed disagreement either with the assigned 
disability ratings or the effective dates assigned.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability].


REMAND

The veteran maintains that he has hearing loss of the right 
ear as a result of working with machinery during his active 
duty with the Untied States Navy.  He also maintains that he 
was in combat in Vietnam.  

Due Process

The RO will furnish a Supplemental Statement of the Case 
(SSOC) when it receives additional pertinent evidence after 
the most recent SSOC has been issued and before the appeal is 
certified to the Board and the appellate record is 
transferred to the Board. 38 C.F.R. § 19.31(b) (2003).  In 
this case, the RO obtained additional evidence after the 
issuance of a supplemental statement of the case (SSOC) on 
July 9, 2003 and before the record was transferred to the 
Board.  This evidence consisted of a VA ear disease 
examination report, dated July 18, 2003, which is relevant to 
the claim on appeal.  Therefore, in accordance with 38 C.F.R. 
§ 19.31, this claim is returned to the RO for readjudication 
with consideration of the additional evidence and issuance of 
a supplemental statement of the case (SSOC), as warranted.  

Evidentiary development

During a June 2003 hearing at the RO in Indianapolis, 
Indiana, the veteran testified that he had continued to seek 
treatment for his hearing loss at the VA Medical Center 
(VAMC) in Marion, Indiana.  (See June 2003 hearing transcript 
at page 4.)  While clinical reports from that facility, 
dating from November 2000 to October 2001, have been 
associated with the claims file, more recent treatment 
records are absent.  As these records might be relevant to 
the issue on appeal, they should be obtained prior to 
appellate review of the claim for service connection for 
right ear hearing loss.   See Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, this case is remanded to the RO for the 
following actions:  

1.  The RO must review the claims file 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  The 
appellant should be specifically told of 
the information or evidence he needs to 
submit to substantiate the claim on 
appeal and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Such notice should include the specific 
records the RO is unable to obtain, the 
efforts that the RO has made to obtain 
those records, and any further action to 
be taken by the RO with respect to the 
claim.  The appellant and his 
representative, if any, must then be 
given an opportunity to respond.   

2.  The RO should take appropriate steps 
to contact the veteran and have him 
prepare a detailed list of all sources 
(VA and non-VA) of examination and 
treatment since service for the 
disability at issue.  Names and addresses 
of the medical providers, and dates of 
examination and treatment, should be 
listed.  After obtaining any release 
forms from the veteran, the RO should 
directly contact the medical providers 
and obtain the records not already 
included in the claims file, to 
specifically include all clinical 
treatment reports from the VAMC in 
Marion, Indiana, dating from October 
2001.  If any of these records can not be 
obtained, documentation as to their 
absence must be noted in the claims file 
and provided to the veteran and his 
representative.  

3.  Thereafter, the RO should undertake 
any additional development deemed 
necessary, to include, but not limited 
to, scheduling the veteran for a VA 
audiological examination to determine 
whether or not the veteran currently has 
right ear hearing loss for VA 
compensation purposes which is 
etiologically related to events in 
service, to include exposure to acoustic 
trauma.  

Then, the RO should readjudicate the 
veteran's claim on appeal, with 
consideration of all additional evidence 
received since the most recent 
supplemental statement of the case issued 
in July 2003.  If the decision with 
respect to the claim on appeal remains 
adverse to the veteran, he and his 
representative should be furnished an 
SSOC and afforded a reasonable period of 
time within which to respond thereto.  
The SSOC must include consideration of 
all evidence received since the SSOC of 
July 2003.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



